Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 1 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 2 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 3 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 4 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 5 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 6 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 7 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 8 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 9 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 10 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 11 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 12 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 13 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 14 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 15 of 16
Case 9:20-cr-80072-KAM Document 41 Entered on FLSD Docket 12/28/2020 Page 16 of 16




                                           12/27/2020
